Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 25, 2018

The Court of Appeals hereby passes the following order:

A19E0013. DULUTH GEORGIA 3312 BERKELEY LAKE PROPERTIES,
    LLC et al. v. U. S. LUMBER GROUP, LLC.

      Upon consideration of Applicants’ Rule 40 (B) emergency motion for an
extension of time to file an application for discretionary appeal, the motion is hereby
DENIED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  09/25/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.